                   Case 1:17-cv-09328-VEC Document 43 Filed 02/18/20 Page 1 of 1

                                                                                         USDC SDNY

MEMO ENDORSED
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                                                         DOC #:
                                                                                         DATE FILED: 2/18/2020




                                                               February 18, 2020
          VIA ECF

          Hon. Valerie E. Caproni, U.S.D.J.
          United States Courthouse
          Southern District of New York
          40 Foley Square
          New York, NY 10007

                                 Re:    Reyes, et al. v. Gracefully, Inc., et al.
                                        Case No.: 17-cv-9328 (VEC)
          Dear Judge Caproni:

                  This firm represents Gracefully Inc., Foodex LLC, Foodmood LLC, Victuals, LLC, Joel
          Dancyger and Grace Dancyger, the Defendants in the above-referenced matter. This letter is
          written with the consent of Plaintiff’s counsel.

                 Per Your Honor’s Order dated February 10, 2020, the parties were directed to file a
          revised settlement agreement in accordance with the Order by Thursday, February 20, 2020 or
          appear for a conference on Friday, February 21, 2020. The parties intend to file a revised
          settlement agreement for Your Honor’s review and approval. However, the parties respectfully
          request a two (2) week extension of time to do so to allow the parties to finalize the revisions and
          execute the agreement.
Application GRANTED. The parties must submit a revised
settlement agreement by March 5, 2020, or appear for a
                                                               Respectfully submitted,
conference on March 6, 2020 at 10:00 a.m.
                                                               DEALY SILBERSTEIN &
SO ORDERED.                                                    BRAVERMAN, LLP

                                                               By:          /s/
                              2/18/2020                                Amanda E. Maguire
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE


           AM/bv
           Cc: Counsel of Record (via ECF)
